 



Exhibit 10(iii)(c)
 
COMMERCIAL METALS COMPANY

 
2006 CASH INCENTIVE PLAN
 
Purpose
 
The purpose of the Commercial Metals Company 2006 Cash Incentive Plan (the
“Plan”) is to advance the interests of Commercial Metals Company (the “Company”)
and its stockholders by (a) providing certain employees of the Company and its
Subsidiaries (as hereinafter defined) incentive compensation which is tied to
the achievement of pre-established and objective performance goals,
(b) identifying and rewarding superior performance and providing competitive
compensation to attract, motivate, and maintain employees who have outstanding
skills and abilities and who achieve superior performance, and (c) fostering
accountability and teamwork throughout the Company.
 
The Plan is intended to provide Participants (as hereinafter defined) with
incentive compensation which is not subject to the deduction limitation rules
prescribed under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), and should be construed to the extent possible as providing for
remuneration which is “performance-based compensation” within the meaning of
Section 162(m) of the Code and the treasury regulations promulgated thereunder.
 
Article I

 
Definitions
 
For the purposes of this Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:
 
“Award” means a grant of Incentive Compensation that may be paid to an Eligible
Employee upon the satisfaction of specified Performance Goal(s) for a particular
Performance Period; such Performance Period may be a period of less than a
Fiscal Year (e.g., six months, a “Short-Term Cash Bonus Award”), a period equal
to a Fiscal Year (an “Annual Cash Bonus Award”), or a period in excess of a
Fiscal Year (e.g., three Fiscal Years, a “Long-Term Cash Bonus Award”).
 
“Base Pay” means for a Performance Period with a duration equal to or less than
a Fiscal Year a Participant’s highest annualized rate of base salary during such
Performance Period or, for a Performance Period with a duration longer than a
Fiscal Year, a Participant’s annualized rate of base salary as of the first day
of the Performance Period, each according to the books and records of the
Company, excluding overtime, commissions, bonuses, disability pay, any Incentive
Compensation paid to the Participant, or any other payment in the nature of a
bonus or compensation paid under any other employee plan, contract, agreement,
or program.
 
“Board” means the Board of Directors of the Company.
 
“Business Unit” means any segment or operating or administrative unit, including
geographical unit, of the Company identified by the Committee as a separate
business unit, or a Subsidiary identified by the Committee as a separate
business unit.
 
“Business Unit Performance Goals” means the Performance Goals established for
each Business Unit in accordance with Sections 4.1 and 4.2 below for any
Performance Period.
 
“Change in Control” means a “change in control” as defined in the Commercial
Metals Company 2006 Long-Term Equity Incentive Plan.
 
“Chief Executive Officer” or “CEO” means the chief executive officer of the
Company.
 
“Code” means the Internal Revenue Code of 1986, as amended.


1



--------------------------------------------------------------------------------



 



“Committee” means the Compensation Committee of the Board, which shall consist
of two or more “outside directors” within the meaning of Section 162(m) of the
Code.
 
“Company” means Commercial Metals Company, a Delaware corporation.
 
“Company Performance Goals” means the Performance Goals established for the
Company in accordance with Sections 4.1 and 4.3 below for any Performance
Period.
 
“Covered Employee” shall have the same meaning as the term “covered employee”
(or its counterpart, as such term may be changed from time to time) contained in
the treasury regulations promulgated under Section 162(m) of the Code, or their
respective successor provision or provisions, that being an employee for whom
the limitation on deductibility for compensation pursuant to Section 162(m) of
the Code is applicable.
 
“Disability” means absence from active employment after exhaustion of short-term
disability benefits and failure to return to active employment within the time
period specified in the Company’s short-term disability policy.
 
“EBIT” means, for the Company or any Subsidiary, the net earnings of that entity
before deductions by the entity for interest and income tax expenses.
 
“EBITDA” means, for the Company or any Subsidiary, the net earnings of that
entity before deductions by the entity for interest, income taxes, depreciation
and amortization expenses.
 
“Eligible Employee” shall mean any employee of the Company or any Subsidiary.
 
“FIFO Net Earnings” means net earnings calculated using the first in, first out
inventory costing principle for all inventories.
 
“Fiscal Year” means the fiscal year of the Company, which is the twelve-month
(12-month) period ending on August 31 of each calendar year.
 
“Incentive Compensation” means the compensation approved by the Committee to be
paid to a Participant for any Performance Period under the Plan.
 
“LIFO Net Earnings” means net earnings calculated using the last in, first out
inventory costing principle for all inventories.
 
“Maximum Achievement” means, for a Participant for any Performance Period, the
maximum level of achievement of a set of Performance Goals required for
Incentive Compensation to be paid which shall be a specified percentage of the
Participant’s Base Pay with respect to such set of Performance Goals, determined
by the Committee in accordance with Section 4.1 below.
 
“Operating Profit” means FIFO Net Earnings before income taxes interest (both
internal and external) and program/discount fees and expenses.
 
“Participant” means an employee of the Company or a Subsidiary who satisfies the
eligibility requirements of Article III of the Plan and who is selected by the
Committee to participate in the Plan for any Performance Period.
 
“Performance Goals” means the Company Performance Goals and Business Unit
Performance Goals established by the Committee for the Company and each Business
Unit for any Performance Period, as provided in Sections 4.1, 4.2 and 4.3 below.
 
“Performance Period” means the period selected by the Committee for the payment
of Incentive Compensation. Unless the Committee, in its discretion, specifies
other Performance Periods for the payment of Incentive Compensation hereunder,
the Performance Period shall be a Fiscal Year.
 
“Plan” means the Commercial Metals Company 2006 Cash Incentive Plan, as it may
be amended from time to time.
 
“Retirement” means termination of service as an employee solely due to
retirement upon or after attainment of age sixty-two (62), or permitted early
retirement as determined by the Committee.


2



--------------------------------------------------------------------------------



 



“Return on Invested Capital” or “ROIC” means LIFO Net Earnings before interest
expense divided by the sum of commercial paper, notes payable, current
maturities of long-term debt and stockholders equity.
 
“Return on Net Assets,” or “RONA,” for any Performance Period means, for the
Company or applicable Business Unit, the percentage obtained by dividing
Operating Profits by the value of average net assets, determined by using the
first in, first out (FIFO) method of inventory valuation.
 
“Subsidiary” means (i) any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing a majority of the total
combined voting power of all classes of stock in one of the other corporations
in the chain, (ii) any limited partnership, if the Company or any corporation
described in item (i) above owns a majority of the general partnership interest
and a majority of the limited partnership interests entitled to vote on the
removal and replacement of the general partner, and (iii) any partnership or
limited liability company, if the partners or members thereof are composed only
of the Company, any corporation listed in item (i) above or any limited
partnership listed in item (ii) above. “Subsidiaries” means more than one of any
such corporations, limited partnerships, partnerships, or limited liability
company.
 
“Target Achievement” means, for a Participant for any Performance Period, the
level of achievement of a set of Performance Goals required for Incentive
Compensation to be paid which shall be a specified percentage of the
Participant’s Base Pay with respect to such set of Performance Goals, determined
by the Committee in accordance with Section 4.1 below.
 
“Threshold Achievement” means, for a Participant for any Performance Period, the
minimum level of achievement of a set of Performance Goals required for any
Incentive Compensation to be paid which shall be a specified percentage of the
Participant’s Base Pay with respect to such set of Performance Goals, as
determined by the Committee in accordance with Section 4.1 below.
 
“Working Capital” means the Company’s or if appropriate, the applicable Business
Unit’s current assets less current liabilities.
 
Article II

 
Administration
 
2.1  Committee’s Authority.  Subject to the terms of this Article II, the Plan
shall be administered by the Committee. For each Performance Period, the
Committee shall have full authority to (i) designate the Eligible Employees who
shall participate in the Plan; (ii) establish the Performance Goals and
achievement levels for each Participant pursuant to Article IV hereof; and
(iii) establish and certify the achievement of the Performance Goals. The
Committee may delegate its authority and responsibilities to the CEO; however,
with respect to participation in the Plan by a Covered Employee, notwithstanding
any provision of the Plan to the contrary, any decision concerning the awarding
of Incentive Compensation hereunder (including, without limitation,
establishment of Performance Goals, Threshold Achievement, Target Achievement,
Maximum Achievement, and any other information necessary to calculate Incentive
Compensation for such Covered Employee for such Performance Period) shall not be
made by the CEO and shall be made exclusively by the members of the Committee
who are at that time “outside” directors, as that term is used in Section 162(m)
of the Code and the treasury regulations promulgated thereunder.
 
2.2  Committee Action.  A majority of the Committee shall constitute a quorum,
and the act of a majority of the members of the Committee present at a meeting
at which a quorum is present shall be the act of the Committee.
 
2.3  Committee’s Powers.  The Committee shall have the power, in its discretion,
to take such actions as may be necessary to carry out the provisions and
purposes of the Plan and shall have the authority to control and manage the
operation and administration of the Plan. In order to effectuate the purposes of
the Plan, the Committee shall have the discretionary power and authority to
construe and interpret the Plan, to supply any omissions therein, to reconcile
and correct any errors or inconsistencies, to decide any questions in the
administration and application of the Plan, and to make equitable adjustments
for any mistakes or errors made in the administration of the Plan. All such
actions or determinations made by the Committee, and the application of rules
and regulations to a particular


3



--------------------------------------------------------------------------------



 



case or issue by the Committee, in good faith, shall not be subject to review by
anyone, but shall be final, binding and conclusive on all persons ever
interested hereunder.
 
In construing the Plan and in exercising its power under provisions requiring
the Committee’s approval, the Committee shall attempt to ascertain the purpose
of the provisions in question, and when the purpose is known or reasonably
ascertainable, the purpose shall be given effect to the extent feasible.
Likewise, the Committee is authorized to determine all questions with respect to
the individual rights of all Participants under this Plan, including, but not
limited to, all issues with respect to eligibility. The Committee shall have all
powers necessary or appropriate to accomplish its duties under this Plan
including, but not limited to, the power to:
 
(a) designate the Eligible Employees who shall participate in the Plan;
 
(b) maintain complete and accurate records of all plan transactions and other
data in the manner necessary for proper administration of the Plan;
 
(c) adopt rules of procedure and regulations necessary for the proper and
efficient administration of the Plan, provided the rules and regulations are not
inconsistent with the terms of the Plan as set out herein. All rules and
decisions of the Committee shall be uniformly and consistently applied to all
Participants in similar circumstances;
 
(d) enforce the terms of the Plan and the rules and regulations it adopts;
 
(e) review claims and render decisions on claims for benefits under the Plan;
 
(f) furnish the Company or the Participants, upon request, with information that
the Company or the Participants may require for tax or other purposes;
 
(g) employ agents, attorneys, accountants or other persons (who also may be
employed by or represent the Company) for such purposes as the Committee
considers necessary or desirable in connection with its duties hereunder; and
 
(h) perform any and all other acts necessary or appropriate for the proper
management and administration of the Plan.
 
Article III

 
Eligibility
 
For each Performance Period, the Committee shall select the particular Eligible
Employees to whom Incentive Compensation may be awarded for such Performance
Period; with respect to Covered Employees, such determination shall be made
within the first ninety (90) days of such Performance Period (and in the case of
a Performance Period less than a Fiscal Year, such determination shall be made
no later than the date 25% of the Performance Period has elapsed). To the extent
permitted by the Committee, employees who participate in the Plan may also
participate in other incentive or benefit plans of the Company or any
Subsidiary. Senior management of each Business Unit shall recommend to the
Committee within not more than ninety (90) days after the beginning of a
Performance Period (and in the case of a Performance Period less than a Fiscal
Year, such determination shall be made no later than the date 25% of the
Performance Period has elapsed) those employees of such Business Unit to be
eligible to participate in the Plan for such Performance Period; the Committee
shall consider, but shall not be bound by, such recommendations. Notwithstanding
any provision in this Plan to the contrary, the Committee may grant one or more
Awards to an Eligible Employee at any time, and from time to time, and the
Committee shall have the discretion to determine whether any such Award shall be
a Short-Term Cash Bonus Award, an Annual Cash Bonus Award or a Long-Term Cash
Bonus Award.


4



--------------------------------------------------------------------------------



 



Article IV

 
Determination of Goals and Incentive Compensation
 
4.1  Establishment of Business Unit and Company Performance Goals.  No later
than the ninetieth (90th) day of the Performance Period (and in the case of a
Performance Period less than a Fiscal Year, such determination shall be made no
later than the date 25% of the Performance Period has elapsed), the Committee
shall approve and deliver to the Chief Executive Officer of the Company a
written report setting forth: (i) the Business Unit Performance Goals for the
Performance Period, (ii) Company Performance Goals for the Performance Period,
(iii) the Threshold, Target, and Maximum Achievement levels for Business Unit
Performance Goals and Company Performance Goals for the Performance Period,
(iv) with respect to each Participant, Incentive Compensation as a percentage of
Base Pay for achievement of Threshold, Target, and Maximum Achievement levels
and the relative weighting of each Performance Goal in determining the
Participant’s Incentive Compensation, and (v) a schedule setting forth payout
opportunity as a percentage of Base Pay for Threshold, Target, and Maximum
Achievement levels. The Committee may delegate to the CEO to establish and
report to the Committee for each Participant the determinations under items
(i) through (v) above. The Committee shall consider, but shall not be bound by,
the recommendations and determinations of the CEO with respect to such items.
 
4.2  Categories of Business Unit Performance Goals.  The Business Unit
Performance Goals established by the Committee for any Performance Period may
differ among Participants and Business Units. For each Business Unit, the
Business Unit Performance Goals shall be based on the performance of the
Business Unit.
 
Performance criteria for a Business Unit shall be related to the achievement of
financial and operating objectives of the Business Unit , including such factors
as: (a) Operating Profit; (b) FIFO Net Earnings (c) net sales or changes in net
sales; (d) EBITDA or other measures of cash flow; (e) total shareholder return,
shareholder return based on growth measures or the attainment by the shares of a
specified value for a specified period of time, share price or share price
appreciation; (f) earnings growth; (g) RONA, Return on Invested Capital, or
other return measures, including return or net return on working assets, equity,
capital or net sales; (h) pre-tax profits on either a LIFO Net Earnings or FIFO
Net Earnings basis; (i) operating margins; (j) growth in operating earnings or
growth in earnings per share; (k) value of assets; (l) market share or market
penetration with respect to specific designated products or product groups
and/or specific geographic areas; (m) aggregate product price and other product
measures; (n) expense or cost levels; (o) reduction of losses, loss ratios or
expense ratios; (p) reduction in fixed assets; (q) operating cost management;
(r) management of capital structure; (s) debt reduction; (t) productivity
improvements; (u) inventory and/or receivables control; (v) satisfaction of
specified business expansion goals or goals relating to acquisitions or
divestitures; (w) customer satisfaction based on specified objective goals or a
Company-sponsored customer survey; (x) employee diversity goals; (y) employee
turnover; (z) specified objective social goals; (aa) safety record; or (bb)
other objectively measurable factors directly tied to the performance of the
Business Unit.
 
4.3  Company Performance Goals.  The Company Performance Goals established by
the Committee for any Performance Period shall relate to the achievement of
predetermined financial and operating objectives for the Company and its
Subsidiaries on a consolidated basis, including the factors listed in
Section 4.2 above, as applied to the Company and its Subsidiaries on a
consolidated basis. The Company Performance Goals may be established either on
an absolute or on a per share basis reflecting dilution of shares as the
Committee deems appropriate and, if the Committee so determines, net of or
including cash dividends. The Company Performance Goals may also be established
on a relative basis as compared to the performance of a published or special
index deemed applicable by the Committee including, but not limited to, the
Standard & Poor’s 500 Stock Index or a group of companies deemed by the
Committee to be comparable to the Company.
 
4.4  Certification.  Within seventy-five (75) days after the end of each
Performance Period, the senior management of the Company and each Business Unit
shall report to the Committee the extent to which Company and Business Unit
Performance Goals were achieved for the Performance Period. As soon as
practicable following the finalization of the Company’s financial statements or
receipt of the Independent Auditor’s Report on the Company’s financial
statements for a Performance Period consisting of one or more Fiscal Year’s
covered by the financial statements or other accounting finalizing of the
Company’s financial results for any Performance Period and receipt of the report
of the Company and Business Unit senior management, the Committee shall certify
in


5



--------------------------------------------------------------------------------



 



writing and in compliance with the requirements of Treasury Regulation 1.162-27
(and successor regulations thereto) in the case of any Award intended to qualify
under Section 162(m) of the Code: (i) the extent to which the Company achieved
its Company Performance Goals for the Performance Period, (ii) the extent to
which each Business Unit achieved its Business Unit Performance Goals for the
Performance Period, (iii) the calculation of the Participants’ Incentive
Compensation, and (iv) the determination by the Committee of the amount of
Incentive Compensation, if any, to be paid to each Participant for the
Performance Period. In determining whether Performance Goals have been achieved
and Incentive Compensation is payable for a given Performance Period, generally
accepted accounting principles to the extent applicable to the Performance Goal
shall be applied on a basis consistent with prior periods, and such
determinations shall be based on the calculations made by the Company and
binding on each Participant. After the certification described in this Section
the Committee may, in its sole and absolute discretion, decrease the Incentive
Compensation to be paid to one or more Participants for such Performance Period.
 
4.5  Earned Award Based on Level of Achievement.  If Threshold Achievement is
attained with respect to a Performance Goal, then the Incentive Compensation
that may be paid to such Participant with respect to such Performance Goal shall
be based on the percentage of Base Pay and the Committee’s predetermined
schedule (which may allow for interpolation between achievement levels) setting
forth the earned award as a percentage of Base Pay; for example, if
(i) Threshold Achievement of a Performance Goal is 80% and 50% of Base Pay is
earned at that level, (ii) the Performance Goal level actually achieved is 90%
and, pursuant to the Committee’s predetermined schedule, 75% of Base Pay is
earned for that level of achievement, then the earned award for such Performance
Goal is 75% of Base Pay; provided that, as described in Section 4.4, the
Committee may decrease the Incentive Compensation to be paid to one or more
Participants for such Performance Period.
 
4.6  Limitation on Total Incentive Compensation.  Notwithstanding any provision
to the contrary contained herein, the maximum Incentive Compensation payable to
any Participant with respect to any single Award shall not exceed $3,500,000.
 
Article V

 
Payment of Incentive Compensation
 
5.1  Form and Time of Payment.  Subject to the provisions of Sections 5.2 and
5.3 below and except as otherwise provided herein, a Participant’s Incentive
Compensation for each Performance Period shall be paid as soon as practicable
after the results for such Performance Period have been finalized, but in no
event later than March 15th of the first calendar year immediately following the
close of such Performance Period. The payment shall be in the form of a cash
lump sum.
 
5.2  Forfeiture Upon Termination Prior to Date of Payment.  If a Participant’s
employment with the Company and all of its Subsidiaries is terminated
voluntarily by the Participant for any reason other than Retirement, or is
terminated by his or her employer for cause (as determined by such employer)
during a Performance Period or after a Performance Period but prior to the date
of actual payment in accordance with Section 5.1 above, then such Participant
will immediately forfeit any right to receive any Incentive Compensation
hereunder for such Performance Period.
 
5.3  Pro Rata Payment for Death, Disability, Retirement, or Termination without
Cause; New Hires.  
 
(a) Death or Disability.  If during a Performance Period that does not exceed a
Fiscal Year, a Participant’s employment is terminated by reason of the
Participant’s death or Disability, then such Participant shall, if the Committee
so determines, be eligible to receive the full amount of the Incentive
Compensation that would have been payable to such Participant, if he or she had
remained employed until the close of such Performance Period. If during a
Performance Period that exceeds a Fiscal Year, a Participant’s employment is
terminated by reason of the Participant’s death or Disability, then such
Participant shall, if the Committee so determines, be eligible to receive a pro
rata portion of the Incentive Compensation that would have been payable to such
Participant, if he or she had remained employed, based on the number of days
worked during the Performance Period and calculated on the basis of his or her
Base Pay received for the Performance Period. Such Incentive Compensation shall
be paid at the time and in the manner set forth in Section 5.1 hereof.


6



--------------------------------------------------------------------------------



 



(b) Retirement or Termination Without Cause.  If during a Performance Period a
Participant’s employment is terminated by reason of the Participant’s
Retirement, or is terminated by his or her employer without cause (as determined
by such employer) then such Participant shall, if the Committee so determines,
be eligible to receive a pro rata portion of the Incentive Compensation that
would have been payable to such Participant, if he or she had remained employed,
based on the number of days worked during the Performance Period and calculated
on the basis of his or her Base Pay received for the Performance Period. Such
Incentive Compensation shall be paid at the time and in the manner set forth in
Section 5.1 hereof.
 
(c) New Hires; Promotions.  Any individual who is newly-hired or becomes an
Eligible Employee during a Performance Period and who is selected by the
Committee to participate in the Plan shall be eligible to receive a pro rata
portion of the Incentive Compensation to which he or she could have been
entitled if he or she had been employed for the full Performance Period, based
on the number of days during the Performance Period during which he or she is a
Participant in the Plan and calculated on the basis of his or her Base Pay
received for the Performance Period. Such Incentive Compensation shall be paid
at the time and in the manner set forth in Section 5.1 hereof.
 
5.4  Change in Control.  In the event of a Change in Control during a
Performance Period, the Committee may, in its sole discretion, take such action
with respect to the Plan and any Incentive Compensation payable during such
Performance Period as is consistent with and otherwise not contrary to the
provisions of Section 162(m) of the Code and the treasury regulations
promulgated thereunder, as the Committee determines is in the best interest of
the Company.
 
Article VI

 
Miscellaneous Provisions
 
6.1  Non-Assignability.  A Participant may not alienate, assign, pledge,
encumber, transfer, sell or otherwise dispose of any rights or benefits awarded
hereunder prior to the actual receipt thereof; and any attempt to alienate,
assign, pledge, sell, transfer or assign prior to such receipt, or any levy,
attachment, execution or similar process upon any such rights or benefits shall
be null and void.
 
6.2  No Right To Continue In Employment.  Nothing in the Plan confers upon any
employee the right to continue in the employ of the Company or any Subsidiary,
or interferes with or restricts in any way the right of the Company and its
Subsidiaries to discharge any employee at any time (subject to any contract
rights of such employee).
 
6.3  Indemnification Of Committee.  No member of the Committee nor any officer
or employee of the Company acting with or on behalf of the Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Committee, and
each officer or employee of the Company acting with it or on its behalf shall,
to the extent permitted by law, be fully indemnified and protected by the
Company with respect to any such action, determination or interpretation.
 
6.4  No Plan Funding.  The Plan shall at all times be entirely unfunded, and no
provision shall at any time be made with respect to segregating assets of the
Company for payment of any amounts hereunder. No Participant, beneficiary, or
other person shall have any interest in any particular assets of the Company by
reason of the right to receive Incentive Compensation under the Plan.
Participants and beneficiaries shall have only the rights of a general unsecured
creditor of the Company.
 
6.5  Governing Law.  This Plan shall be construed in accordance with the laws of
the State of Delaware and the rights and obligations created hereby shall be
governed by the laws of the State of Delaware.
 
6.6  Binding Effect.  This Plan shall be binding upon and inure to the benefit
of the Company, its successors and assigns, and the Participants, and their
heirs, assigns, and personal representatives.
 
6.7  Construction of Plan.  The captions used in this Plan are for convenience
only and shall not be construed in interpreting the Plan. Whenever the context
so requires, the masculine shall include the feminine and neuter, and the
singular shall also include the plural, and conversely.


7



--------------------------------------------------------------------------------



 



6.8  Integrated Plan.  This Plan constitutes the final and complete expression
of agreement with respect to the subject matter hereof.
 
6.9  Tax Requirements.  The Company (and, where applicable, its Subsidiaries)
shall have the power and the right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy applicable
taxes required by law to be withheld with respect to any payment of any
Incentive Compensation to a Participant.
 
6.10  Reorganization, Merger or Consolidation.  In the event of a merger,
consolidation, sale of assets, reorganization or other business combination in
which the Company is not the surviving or continuing corporation, or pursuant to
which shares of the Company’s common stock would be converted into cash,
securities or other property (other than a merger of the Company in which the
holders of the Company’s Common Stock immediately prior to the merger have the
same proportionate ownership of Common Stock of the surviving corporation
immediately after the merger), the Committee shall adjust the Performance Goals
and achievement levels so that the Incentive Compensation amounts to which a
Participant is entitled are not adversely affected by such events.
 
Article VII

 
Amendment or Discontinuance
 
The Committee may at any time and from time to time, without the consent of the
Participants, alter, amend, revise, suspend, or discontinue the Plan in whole or
in part; provided that any amendment that modifies any preestablished
Performance Goal for a Participant who is a Covered Employee (or his
successor(s), as may be applicable) under this Plan with respect to any
particular Performance Period may only be effected on or prior to that date
which is ninety (90) days following the commencement of such Performance Period
(and in the case of a Performance Period less than a Fiscal Year, such
determination shall be made no later than the date 25% of the Performance Period
has elapsed). In addition, the Board shall have the power to discontinue the
Plan in whole or in part and amend the Plan in any manner advisable in order for
Incentive Compensation granted under the Plan to qualify as “performance-based”
compensation under Section 162(m) of the Code (including amendments as a result
of changes to Section 162(m) or the regulations thereunder to permit greater
flexibility with respect to Incentive Compensation granted under the Plan).
 
Article VIII

 
Effect of the Plan
 
Neither the adoption of this Plan nor any action of the Board or the Committee
shall be deemed to give any Participant any right to be granted Incentive
Compensation or any other rights. In addition, nothing contained in this Plan
and no action taken pursuant to its provisions shall be construed to (a) give
any Participant any right to any compensation, except as expressly provided
herein; (b) be evidence of any agreement, contract or understanding, express or
implied, that the Company or any Subsidiary will employ a Participant in any
particular position; (c) give any Participant any right, title, or interest
whatsoever in or to any investments which the Company may make to aid it in
meeting its obligations hereunder; or (d) create a trust of any kind or a
fiduciary relationship between the Company and a Participant or any other
person.
 
Article IX

 
Term
 
The effective date of this Plan shall be as of September 1, 2006, subject to
stockholder approval. The material terms of this Plan shall be disclosed to the
stockholders of the Company for approval in accordance with Section 162(m) of
the Code. This Plan and any benefits granted hereunder shall be null and void if
stockholder approval is not obtained at the next annual meeting of stockholders
of the Company, and no award or payment of Incentive Compensation under this
Plan to any Covered Employee shall be made unless such stockholder approval is
obtained. This Plan shall remain in effect until it is terminated by the
Committee or the Board.
 
*******************************


8